DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1, line 2: Change “September, 16, 2019” to “September 16, 2019, now U.S. Pat. No. 11,282,920, issued March 22, 2022,”.
Appropriate correction is required.

Claim Objections
Claims 1-8, 13, and 16-20 are objected to because of the following informalities:
Claim 1, line 5: After “gate spacers”, add “that”.
Claims 2-8 are objected to for depending from objected-to base claim 1.
Claim 3, line 2: Change “first capping layers” to the singular form, “first capping layer”.  The plural form, first capping layers, has not been defined.
Claims 5-7: These claims have various grammatical and antecedent issues.  Claim 5, line 3 reads “source/drain features the conductive capping layer in contact with the and the via” (emphasis added).  At least a couple of words appear to be missing from this line.  Furthermore, no antecedent basis has been provided for “the conductive capping layer” in line 3 or “the via structure” in lines 3-4.
Claim 6, line 2: Add “the” before “source/drain contact structure”.  (Also, note that antecedent basis has been provided for the via structure in this line.)
Claim 6, line 4: Delete the extraneous period at the end of the line.
Claim 7, line 2: Check whether antecedent basis should be provided for “a conductive capping layer” in this line.  Compare with claim 5, line 3.
Claim 8, line 3: Please provide antecedent basis for “the air gap”.  A gap has been defined in claim 1, line 8, but no antecedent basis has been provided in claim 1 or claim 8 for “the air gap”.
Claim 13, line 2: Add a comma after “the dual-layer insulating cap structure”.
Claim 16, line 2: Change “an upper surfaces” to “an upper surface”.
Claim 17, line 6: Change “protrude” to “protruding”.
Claims 18-20 are objected to for depending from objected-to base claim 17.
Claim 19, line 3: Change “is” to “are” for subject-verb agreement.
Claim 20 is objected to for depending from objected-to base claim 19.
Claim 20, line 2: There is no antecedent basis for “the second insulating capping layer”.  Please delete “insulating” (compare claim 19, lines 1-2) or provide antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, which depends from claim 2, which depends from claim 1: This claim refers to multiple “first capping layers” in line 2.  However, claim 1 only defines one first capping layer, and neither claim 2 nor claim 3 defines multiple or a plurality of first capping layers and their location.  Because more than one first capping layer has not been defined, claim 3 is rejected as indefinite.
Regarding claim 5, which depends from claim 1: This claim is rejected on two bases.  First, claim 5, lines 3-4, recite “the conductive capping layer” and “the via structure” without providing antecedent basis.  Because no antecedent basis has been provided, claim 5 is rejected as indefinite.  Second, claim 5, lines 2-4 refer to “a source/drain contact structure electrically connected to one of the pair of source/drain features the conductive capping layer in contact with the and the via structure.” (emphasis added).  The claim language is unclear what the relationship is between the source/drain contact structure and the conductive capping layer, and what else the conductive capping layer is in contact with besides the via structure.  Because the claim language is confusing, claim 5 is rejected as indefinite.
Claims 6 and 7 are rejected for depending from rejected base claim 5.
Regarding claim 6, which depends from claim 5, which depends from claim 1: This claim defines “a via structure” in line 2.  However, claim 5 recites “the via structure” in lines 3-4.  Because the claim language is unclear whether the newly defined via structure in claim 6 is the same or different from the via structure recited in claim 5, claim 6 is rejected as indefinite.
Claim 7 is rejected for depending from rejected base claim 6.
Regarding claim 7, which depends from claim 6, which depends from claim 5, which depends from claim 1: This claim defines “a conductive capping layer” in line 2.  However, claim 5 recites “the conductive capping layer” in line 3.  Because the claim language is unclear whether the newly defined conductive capping layer in claim 7 is the same or different from the conductive capping layer recited in claim 5, claim 7 is rejected as indefinite. 
Regarding claim 8, which depends from claim 1: No antecedent basis has been provided for “the air gap” in line 2.  Claim 1 defines “a gap” but not an “air gap”.  Because no antecedent basis has been provided, claim 8 is rejected as indefinite.
Regarding claim 20, which depends from claim 19, which depends from claim 17: Claim 20 recites “the second insulating capping layer” in line 2.  However, the second insulating capping layer has not been defined.  (Claim 19 defines “a second capping layer” in lines 1-2.)  Because antecedent basis has not been provided, claim 20 is rejected as indefinite.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,282,920 [hereinafter “the ’920 patent”] in view of Yeo, U.S. Pat. Pub. No. 2016/0308008, Figures 2, 3A, and 3B. 
Yeo, Figures 2, 3A, 3B:

    PNG
    media_image1.png
    518
    476
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    448
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    419
    404
    media_image3.png
    Greyscale

Regarding claim 1: Claim 1 of the ’920 patent discloses a semiconductor device structure, comprising (line 1): a source/drain contact structure formed over a semiconductor substrate (lines 2-3); a gate stack formed over a portion of the semiconductor substrate that is adjacent the source/drain contact structure (lines 4-5); gate spacers extend along opposing sidewalls of the gate stack and protrude above an upper surface of the gate stack (see lines 8-14); and a first capping layer formed over the gate stack and spaced apart from the upper surface of the gate stack by a gap (see lines 6, 7, 10-14), wherein opposing sidewalls of the first capping layer are covered by portions of the gate spacers that protrude above the upper surface of the gate stack (see lines 10-12).  Claim 1 of the ’920 patent does not disclose a pair of source/drain features formed in a semiconductor substrate; and a gate stack formed over a portion of the semiconductor substrate that is between the pair of source/drain features.
Yeo Figures 2, 3A, and 3B, directed to similar subject matter, disclose a pair of source/drain features (SD) formed in a semiconductor substrate (100) and on which source/drain contact structures (CA) are formed; a gate stack (134, 135) formed over a portion (CHR) of the semiconductor substrate (100) that is between the pair of source/drain features (SD).  Yeo specification ¶¶ 55-79.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’920 patent to include the source/drain features of Yeo and its arrangement with respect to the gate stack because the use of source/drain features is known for making an electrical connection to a channel region in a device.
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of the ’920 patent in view of Yeo, Figures 2, 3A, and 3B. 
Regarding claim 2, which depends from claim 1: Claim 2 of the ’920 patent, which depends from claim 1 of the ’920 patent, discloses a second capping layer formed over the first capping layer (claim 2, lines 2-4), wherein opposite sidewalls of the second capping layer are covered by the portions of the gate spacers that protrude above the upper surface of the gate stack (see claim 1, lines 10-12).
Regarding claim 3, which depends from claim 2, which depends from claim 1:  Claim 2 of the ’920 patent, which depends from claim 1 of the ’920 patent, discloses that the second capping layer is separated from the gate spacers by the first capping layers (claim 1, lines 10-12; claim 2, lines 4-5).
Regarding claim 4, which depends from claim 1: Claim 2 of the ’920 patent, which depends from claim 1 of the ’920 patent, discloses that the first capping layer comprises a low-k material (claim 2, lines 6-7).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of the ’920 patent in view of Yeo, Figures 2, 3A, and 3B.
Regarding claim 8, which depends from claim 1: Claim 6 of the ’920 patent, which depends from claim 1 of the ’920 patent, discloses that the gate stack comprises (claim 6, line 2): a gate electrode layer (claim 6, line 3); and a conductive capping layer between the gate electrode layer and the air gap (claim 6, lines 4-5).
Claims 9, 10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’920 patent in view of Xie, U.S. Pat. No. 9,178,036, Figure 1O.


Xie, Figure 1O:

    PNG
    media_image4.png
    215
    646
    media_image4.png
    Greyscale

Regarding claim 9: Claim 14 of the ’920 patent, which depends from claim 9 of the ’920 patent, discloses a semiconductor device structure, comprising (claim 9, line 1): a fin structure over a semiconductor substrate (claim 9, line 2); a gate structure across the fin structure (claim 9, lines 3-4), wherein the gate structure comprises (claim 9, line 4-6): a gate dielectric layer (claim 9, lines 10-12); a gate electrode layer formed over the gate dielectric layer (claim 9, lines 8, 10-12); and gate spacers extending along opposing sidewalls of the gate electrode layer (claim 9, lines 8-9); a dual-layer insulating cap structure formed over the gate electrode layer (claim 9, lines 13-15, claim 14, lines 2-5); and an air gap formed between the gate electrode layer and the dual-layer insulating cap structure (claim 9, lines 13-15).  Claim 14 of the ’920 patent does not disclose a conductive capping layer formed over the gate electrode layer; gate spacers extending along opposing sidewalls of the gate electrode layer and opposing sidewalls of the conductive capping layer; a dual-layer insulating cap structure formed over the conductive capping layer; and an air gap formed between the conductive capping layer and the dual-layer insulating cap structure.
Xie Figure 1O, directed to similar subject matter, discloses a conductive capping layer (42) formed over the gate electrode layer (40); and gate spacers (16A) extending along opposing sidewalls of the gate electrode layer (40) and opposing sidewalls of the conductive capping layer (42).  Xie specification, col. 12, ll. 1-57.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 14 of the ’920 patent to include the conductive capping layer because the conductive capping layer protects the underlying gate electrode layer.  Once combined, the combination discloses a dual-layer insulating cap structure formed over the conductive capping layer; and an air gap formed between the conductive capping layer and the dual-layer insulating cap structure.
Regarding claim 10, which depends from claim 9: Claim 14 of the ’920 patent, which depends from claim 9 of the ’920 patent, discloses that the dual-layer insulating cap structure comprises: a first capping layer; and a second capping layer covering a bottom and opposite sidewalls of the first capping layer (claim 14, lines 2-5).
Regarding claim 12, which depends from claim 10: Claim 14 of the ’920 patent, which depends from claim 9 of the ’920 patent, discloses that an upper surface of the first capping layer is substantially level with upper surfaces of the gate spacers. (see claim 9, lines 15-19).
Regarding claim 13, which depends from claim 9: Claim 14 of the ’920 patent, which depends from claim 9 of the ’920 patent, discloses that the air gap is sealed by the conductive capping layer, the dual-layer insulating cap structure and the gate spacers (see id.).
Regarding claim 14, which depends from claim 9: Claim 14 of the ’920 patent, which depends from claim 9 of the ’920 patent, discloses that a width of the air gap is equal to a width of the dual-layer insulating cap structure (see id.).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of the ’920 patent in view of Xie, Figure 1O.
Regarding claim 11, which depends from claim 10, which depends from claim 9: Claim 15 of the ’920 patent, which depends from claim 14 of the ’920 patent, which depends from claim 9 of the ’920 patent, discloses that the first capping layer and the second capping layer comprise a low-k material (claim 15, lines 2-3).
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of the ’920 patent in view of Xie, Figure 1O and Lin, U.S. Pat. Pub. No. 2015/0084134, Figure 5H.
Lin, Figure 5H:

    PNG
    media_image5.png
    250
    484
    media_image5.png
    Greyscale

Regarding claim 15, which depends from claim 9: Claim 14 of the ’920 patent in view of Xie does not disclose a source/drain feature formed in the fin structure and adjacent to the gate structure; a source/drain contact structure formed over and electrically connected to the source/drain feature; and a via structure formed over and electrically connected to the source/drain contact structure.
Lin Figure 5H, directed to similar subject matter, disclose a source/drain feature (36A) formed in the fin structure (24) and adjacent to the gate structure (30); a source/drain contact structure (42’) formed over and electrically connected to the source/drain feature (36A); and a via structure (38) formed over and electrically connected to the source/drain contact structure (42’).  Lin specification ¶¶ 22-28.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to include the source/drain feature, source/drain contact structure, and the via structure, because the modification would permit electrical contact with the semiconductor device.
Regarding claim 16, which depends from claim 15: The combination discloses that an upper surface of the via structure is substantially level with an upper surfaces of the dual-layer insulating cap structure.  See Lin Figure 5H (gate spacers level with the upper surface of the via structure); claim 9, lines 15-19.
Claims 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ’920 patent in view of Yeo, Figures 2, 3A, and 3B. 
Regarding claim 17: Claim 16 of the ’920 patent discloses a method for forming a semiconductor device structure, comprising (lines 1-2): forming a gate structure over a semiconductor substrate (line 3), wherein the gate structure comprises (line 5): a gate electrode layer (line 6); and gate spacers extending along opposing sidewalls of the gate electrode layer (lines 7-8); covering the gate electrode layer with a sacrificial layer (lines 9, 17, 18); covering the sacrificial layer with a first capping layer (lines 19-20), and removing the sacrificial layer to form an air gap between the gate electrode layer and the first capping layer (lines 23-25).  Claim 16 of the ’920 patent does not disclose that gate spacers extending along opposing sidewalls of the gate electrode layer and protrud[ing] above an upper surface of the gate electrode layer, wherein opposing sidewalls of the first capping layer are covered by portions of the gate spacers that protrude above the upper surface of the gate electrode layer.  
Yeo Figures 2, 3A, and 3B, directed to similar subject matter, disclose gate spacers (125) extending along opposing sidewalls of the gate electrode layer (135) and protrud[ing] above an upper surface of the gate electrode layer (135), wherein opposing sidewalls of the first capping layer (141) are covered by portions of the gate spacers (125) that protrude above the upper surface of the gate electrode layer (135).  Yeo specification ¶¶ 60-70.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 16 of the ’920 patent to include the Yeo features because Yeo discloses how the gate electrode, gate spacers, and insulating cap layer would be arranged in the presence of an insulating gate cap layer.
Regarding claim 19, which depends from claim 17: Claim 16 of the ’920 patent discloses forming a second capping layer over the first capping layer (lines 21-22), wherein a bottom and opposite sidewalls of the second capping layer is covered by the first capping layer (see id.).
  Claim 18 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of the ’920 patent in view of Yeo, Figures 2, 3A, and 3B.
Regarding claim 18, which depends from claim 17: Claim 17 of the ’920 patent, which depends from claim 16 of the ’920 patent, discloses the sacrificial layer comprises a heat depolymerized material layer (claim 17, lines 2-3), and wherein the sacrificial layer has an upper surface that is lower than upper surfaces of the gate spacers (claim 16, lines 9, 17-25; claim 17, lines 2-9).
Claim 20 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 or 19 of the ’920 patent in view of Yeo, Figures 2, 3A, and 3B.
Regarding claim 20, which depends from claim 19: Claim 18 or claim 19 of the ’920 patent, both of which depend from claim 17 of the ’920 patent, which depends from claim 16 of the ’920 patent, disclose the sacrificial layer is removed by an annealing process before (claim 18) or after (claim 19) the second insulating capping layer is formed (claim 18, lines 1-3; claim 19, lines 1-3).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,201,085 [hereinafter “the ’085 patent”] in view of Yeo, Figures 2, 3A, and 3B.
Regarding claim 1: Claim 5 of the ’085 patent, which depends from claim 4 of the ’085 patent, which depends from claim 1 of the ’085 patent, discloses a semiconductor device structure (claim 1, line 1), comprising: a gate stack formed over a portion of the semiconductor substrate (claim 1, lines 2-3); gate spacers extend along opposing sidewalls of the gate stack and protrude above an upper surface of the gate stack (claim 4, lines 5-7); and a first capping layer formed over the gate stack and spaced apart from the upper surface of the gate stack by a gap (claim 5, lines 5-8), wherein opposing sidewalls of the first capping layer are covered by portions of the gate spacers that protrude above the upper surface of the gate stack (id.).  Claim 5 of the ’085 patent dose not disclose a pair of source/drain features formed in a semiconductor substrate; a gate stack formed over a portion of the semiconductor substrate that is between the pair of source/drain features.
Yeo Figures 2, 3A, and 3B, directed to similar subject matter, disclose a pair of source/drain features (SD) formed in a semiconductor substrate (100); a gate stack (134, 135) formed over a portion (CHR) of the semiconductor substrate (100) that is between the pair of source/drain features (SD).  Yeo specification ¶¶ 55-79.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify claim 1 of the ’085 patent to include the source/drain features of Yeo and its arrangement with respect to the gate stack because the use of source/drain features is known for making an electrical connection to a channel region in a device.

Allowable Subject Matter
Claims 1-20 stand rejected for double patenting (claims 1-4 and 8-20 over U.S. Pat. No. 11,282,920 and claim 1 over U.S. Pat. No. 11,201,085), for indefiniteness (claims 3, 5-8, and 20, and/or stand objected to for informalities (claims 1-8, 13, and 16-20), but would be allowable if these matters were addressed.
The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a first capping layer formed over the gate stack and spaced apart from the upper surface of the gate stack by a gap, wherein opposing sidewalls of the first capping layer are covered by portions of the gate spacers that protrude above the upper surface of the gate stack”, in combination with the remaining limitations of the claim.
With regard to claims 2-8: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “an air gap formed between the conductive capping layer and the dual-layer insulating cap structure”, in combination with the remaining limitations of the claim.
With regard to claims 10-16: The claims have been found allowable due to their dependency from claim 9 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “covering the gate electrode layer with a sacrificial layer; covering the sacrificial layer with a first capping layer, wherein opposing sidewalls of the first capping layer are covered by portions of the gate spacers that protrude above the upper surface of the gate electrode layer; and removing the sacrificial layer to form an air gap between the gate electrode layer and the first capping layer”, in combination with the remaining limitations of the claim.
With regard to claims 18-20: The claims have been found allowable due to their dependency from claim 17 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897